Citation Nr: 0720209	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected C-7 cervical spine root compression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1939 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  For the entire period of the claim, the veteran's 
service-connected C-7 cervical spine root compression has 
more nearly approximated severe limitation of motion of the 
cervical spine.

2.  The veteran's service-connected C-7 cervical spine root 
compression has not manifested favorable ankylosis of the 
entire cervical spine.

3.  The veteran's service-connected C-7 cervical spine root 
compression has not manifested itself as severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.

4.  The veteran's service-connected C-7 cervical spine root 
compression has not manifested incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during a 12 month period.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for C-7 
cervical spine root compression have been met for the period 
of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no prejudice to the veteran in providing later 
notice followed by readjudication of the claim.  In Mayfield 
v. Nicholson, No. 02-1077 (Fed. Cir. 2007) (Mayfield III), 
the Federal Circuit Court held that a Statement of the Case 
or Supplemental Statement of the Case subsequent to the 
provision by VA of adequate notice constituted a 
readjudication decision after the notice that cured any 
timing problem associated with inadequate notice or lack of 
notice prior to an initial adjudication.

Collectively, VA notice and duty to assist letters dated in 
September 2003 and December 2004 satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
they informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, and 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim that VA has 
not sought.

VA medical records, VA examination reports and medical 
opinion, private treatment records, and private medical 
evidence have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2006).  In view of the 
number of atypical instances it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21(2006).  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of  
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

During the pendency of this appeal, multiple revisions were 
made to the VA Schedule for Rating Disabilities (Rating 
Schedule) for intervertebral disc syndrome.  Effective 
September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  Furthermore, on August 26, 2003, the 
rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243).  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims (Court) has stated that when the Board 
addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

In this case, the RO granted the veteran a 10 percent rating 
for C-7 cervical spine root compression in a June 1970 rating 
decision, effective January 1970 under Diagnostic Codes 5299-
5293.  In August of 2002, the veteran applied for an 
increased rating greater than 10 percent for C-7 cervical 
spine root compression.  The Board notes that since the 
veteran's claim for an increased rating was filed prior to 
September 23, 2002, his claim for an increase in disability 
rating may be rated under rating criteria in effect prior to 
that date.

The veteran contends that his condition has worsened to the 
degree where physical therapy reflects only minimal 
improvement and he has severe cervical radiculopathy.

The evidence of record includes a March 1970 VA examination 
that reports the veteran's complaints of tingling and 
numbness in the right hand.  Private medical opinion of April 
1970 indicate as possible etiologies of the veteran's C-7 
cervical spine condition cervical spondylosis and or a 
ruptured disc to cervical rib or fibrous band.  Radiologic 
reports of April 1970 note, "[t]he cervical vertebrae are 
generally normal in contour, density and alignment.  On 
flexion extension views, there is relatively little motion 
between the cervical vertebrae perhaps indicating muscle 
spasm."  

In July of 2002 a private physician, while listing 17 health 
conditions of the veteran, omitted mention of the veteran's 
C-7 cervical spine condition.  However, in August of 2003 a 
private physician found the veteran's pain had worsened and 
radiated to both shoulders with numbness and tingling 
sensation.  The private physician found forward flexion to be 
only about 20 degrees with backward extension to be 15 
degrees, lateral flexion of the right and left sides to be 
less than 20 degrees each, and rotation to be about 30 
degrees on the right and left sides each.  The private 
physician opined that these results indicated severe cervical 
radiculopathy.

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent rating was warranted for moderate 
limitation of motion, and a 30 percent rating was warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  According to the private physician of 
August 2003, the appellant's C-7 cervical spine root 
compression was "severe" and the physician found 
significant limitations of motion.  Therefore, the Board 
finds that the veteran's service-connected C-7 cervical spine 
root compression more nearly approximates a 30 percent 
disability, or severe limitation of motion of the cervical 
spine.

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, effective September 26, 2003 and 
currently in effect, a 20 percent disability rating is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine greater than 
170 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is warranted for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent disability rating is warranted for unfavorable 
ankylosis of the entire cervical spine, while a 100 percent 
disability rating is warranted for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2003).

Since the veteran's private physician of July 2002 found 
forward flexion of 20 degrees, a disability rating of 20 
percent would be warranted.  However, the veteran's condition 
would not warrant a disability rating of 30 percent because 
that requires forward flexion of less than 15 degrees, or 
favorable ankylosis of the entire cervical spine, which the 
veteran does not have.  Nor does the veteran's condition 
warrant a disability rating of 40 percent which requires 
unfavorable ankylosis of the entire cervical spine.  
Therefore, since the veteran's C-7 cervical spine root 
compression does not warrant a 40 percent rating, but would 
warrant a 20 percent rating under the General Rating Formula 
for Diseases and Injuries of the Spine, the Board does not 
apply it, as the 30 percent rating under Diagnostic Code 5290 
in effect in 2002 is more favorable.

As to the intervertebral disc syndrome regulation, Diagnostic 
Code 5293 for intervertebral disc syndrome, effective prior 
to September 23, 2002, a zero disability rating is warranted 
for postoperative, cured intervertebral disc syndrome.  A 20 
percent disability rating is warranted for moderate symptoms 
with recurring attacks.  A 40 percent disability rating is 
warranted for severe symptoms with recurring attacks and 
intermittent relief.  Since the Board does not find evidence 
of such attacks, the veteran's service-connected C-7 cervical 
spine root compression has not manifested itself as severe 
intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent disability rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant.  A 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Since the veteran's service-connected C-7 cervical spine root 
compression has not manifested incapacitating episodes, the 
Board does not apply this Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Finally, a new rating formula for the spine became effective 
September 26, 2003.  Under the new rating formula, 
intervertebral disc syndrome should be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  However, as discussed 
above, applying the General Rating Formula to the evidence in 
this case results in a disability rating of only 20 percent 
and the Formula for Rating Intervertebral Disc Syndrome does 
not apply because there is no evidence of incapacitating 
episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003).

Therefore, in applying the regulation most favorable to the 
veteran in effect during the entire time of the veteran's 
appeal, the Board finds that the veteran's service-connected 
C-7 cervical spine root compression more nearly approximates 
a severe limitation of motion consistent with a 30 percent 
rating under Diagnostic Code 5290 in effect before September 
26, 2003.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2006).  In this case, 
there is no evidence that the veteran's service-connected 
spine disabilities have resulted either in frequent 
hospitalizations or interfered with his employment.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's service-connected C-7 cervical 
spine root compression warrants a 30 percent disability 
rating and no more.  39 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).


ORDER

A disability rating of 30 percent for C-7 cervical spine root 
compression is granted, subject to the criteria for payment 
of monetary awards.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


